DICE, Judge.
The conviction is for driving while intoxicated; the punishment, thirty days in jail and a fine of $50.
Appellant was stopped and arrested by two city of Dallas police officers after they had observed the automobile he was driving weaving on a public street and drive across a parking lot near the street corner. Both officers testified that after stopping appellant they observed two or three cans of beer on the seat beside him; that appellant had the odor of alcohol on his breath, his eyes were bloodshot, his walk unsteady, and each expressed the opinion that at such time appellant was intoxicated.
*550Testifying as a witness in his own behalf, appellant admitted driving the automobile on the occasion in question but denied that he was intoxicated. He stated that the manner of his driving was due to defective brakes on the automobile and testified that he had only consumed about a half of one can of beer.
A witness called by appellant corroborated his claim of non-intoxication and the defective condition of the brakes on the automobile he was driving.
The jury resolved the disputed issue of intoxication against appellant, and we find the evidence sufficient to support their verdict.
The record contains no formal bills of exception or objections to the court’s charge and no brief has been filed on behalf of appellant.
We have examined the informal bills of exception appearing in the statement of facts and find no reversible error therein.
The judgment is affirmed.
Opinion approved by the Court.